LILES, Acting Chief Judge.
Following an alleged waiver of counsel and plea of guilty to the offense of robbery, appellant, Eugene E. Jones, was sentenced to life in the State prison. Appellant subsequently filed in pro. per. his Rule 1.850, 33 F.S.A., motion to vacate and set aside judgment and sentence. In his motion, appellant alleges that he did not intelligently and knowingly waive his right of counsel nor voluntarily plead guilty. Appellant’s motion was denied without an evi-dentiary hearing by the trial judge and appellant appeals from that denial.
We reverse the decision of the trial judge and remand the cause with directions to afford the appellant an evidentiary hearing to determine whether he intelligently, understandingly, and voluntarily waived counsel and/or pleaded guilty. We further direct that appellant be represented at this evidentiary hearing by an attorney to be appointed by the trial court.
Reversed and remanded.
MANN and McNULTY, JJ., concur.